Citation Nr: 1548483	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  13-19 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to rating in excess of 10 percent for service-connected bilateral flat feet with plantar fasciitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1990 to June 1992.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2015, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

During his hearing, the Veteran and his representative indicated the issue of entitlement to a total disability rating based on individual unemployability (TDIU) was still pending with the AOJ.  However, this issue was denied in a March 2015 rating decision.  Therefore, if the Veteran wishes to further pursue this matter, he should file a written notice of disagreement.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking a rating in excess of 10 percent for his service-connected bilateral foot disability.  The claims file reflects the AOJ scheduled the Veteran for an examination to measure the current severity of his bilateral feet disorder on more than one occasion; however the Veteran did not report to his scheduled examinations.  During his September 2015 hearing, the Veteran asserted that notice for the most recent examination was sent to an incorrect address.  Furthermore, the Veteran reported his difficulties securing steady housing, and stated he was temporarily homeless.  Therefore, remand is required to provide the Veteran with an additional opportunity for examination.  All efforts to provide adequate notice to the Veteran of his scheduled examination should be made.

Additionally, the Veteran indicated he continues to recent relevant treatment for his bilateral foot disability, including from a new private podiatrist.  Therefore, upon remand the Veteran should be provided with the opportunity to identify any outstanding, relevant private treatment.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify any relevant private treatment records, and make all efforts to obtain the identified records and associate them with the claims file.  Any negative response must be fully documented in the claims folder.

2.  Schedule the Veteran for a VA examination to measure the current severity of his service-connected bilateral foot disability.  The AOJ should make an effort to provide the Veteran with adequate notice regarding his scheduled examination.  

3.  Then, readjudicate the appeals.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






